internal_revenue_service number info release date cc psi 1-genin-107383-02 date uilc we are responding to your correspondence requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains that the internal_revenue_service failed to receive form_2553 in a timely manner the instructions to form_2553 urge taxpayers to take care to ensure the irs receives the election suggesting that a certified mail receipt would serve as proof of filing it appears that the earliest election received for your account is stamped date which was past the extended due_date provided by revproc_98_55 date in addition the consent block on this election is unsigned which would have deemed it incomplete according to irs records notice about a missing election was sent in date which was within six months of the date the irs received your tax_return this time frame deems you ineligible for automatic relief under revproc_97_48 although we are unable to respond to your request as submitted this letter explains the remedial process announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if you qualify for this reduced fee you must include with your request a statement verifying your gross_income please review appendix b of revproc_2002_1 for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee information that substantiates your intent to be an s_corporation from the requested effective date and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room visit the specialized irs website www irs gov smallbiz for information and links relating to small businesses additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable business information from a variety of government agencies non-profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1
